Title: To George Washington from William Heath, 31 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highland May 31st 1782
                        
                        I forward a German Docter, Surgeons mate, to the Regt Young Losbergh who lately deserted the Regiment, and
                            came here the last evening. I have the honor to be with the greatest respect Your Excellencys most obed. Servt
                        
                            W. Heath

                        
                    